United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3687
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                             Lennie Dwayne Brooks

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                         Submitted: September 21, 2020
                              Filed: January 19, 2021
                                 [Unpublished]
                                ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Lennie Brooks pleaded guilty to three counts of robbery. See 18 U.S.C. §§ 2,
1951. After granting a downward departure, the district court1 sentenced him to 365

      1
      The Honorable David S. Doty, United States District Judge for the District
of Minnesota.
months in prison, at the top of the recommended post-departure Guidelines range of
292 to 365 months. Although he argues that his sentence is unreasonably long, we
affirm.

       We conclude that the sentence was substantively reasonable. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing the
substantive reasonableness of a sentence for an abuse of discretion); see also United
States v. Washington, 893 F.3d 1076, 1080 (8th Cir. 2018) (explaining that a
sentence within the Guidelines range is presumptively reasonable). The district
court sufficiently considered the statutory sentencing factors, 18 U.S.C. § 3553(a),
including the fact that a 63-year-old man had a heart attack during one of the
robberies and died, see id. § 3553(a)(1), (2)(A) (stating that the district court “shall
consider . . . the nature and circumstances” and “seriousness of the offense”).

       To be sure, Brooks presented several mitigating circumstances, pointing
specifically to his difficult childhood and eventual decision to cooperate and take
responsibility for his crimes. But there is no reason to believe that the district court
did not consider them, particularly after they were addressed at length in the
sentencing memoranda and at the hearing. See United States v. Timberlake, 679
F.3d 1008, 1012 (8th Cir. 2012) (presuming that district courts consider the
mitigating factors discussed in the filings and at the hearing). In the end, his
argument really comes down to a disagreement with how much weight it placed on
these factors, which “alone does not justify reversal.” United States v. Townsend,
617 F.3d 991, 994 (8th Cir. 2010) (per curiam); see also United States v. Nguyen,
829 F.3d 907, 926 (8th Cir. 2016) (acknowledging the “wide latitude” that district
courts have to weigh the statutory sentencing factors).

      We accordingly affirm the judgment of the district court.
                     ______________________________



                                          -2-